Name: 2007/739/EC: Council Decision of 22 October 2007 concerning the conclusion of an agreement between the European Community and the Russian Federation on trade in certain steel products
 Type: Decision
 Subject Matter: European construction;  cooperation policy;  Europe;  iron, steel and other metal industries;  international affairs
 Date Published: 2007-11-17

 17.11.2007 EN Official Journal of the European Union L 300/51 COUNCIL DECISION of 22 October 2007 concerning the conclusion of an agreement between the European Community and the Russian Federation on trade in certain steel products (2007/739/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 133, in conjunction with Article 300(2) thereof, Having regard to the proposal from the Commission, Whereas: (1) The Partnership and Cooperation Agreement between the European Communities and their Member States and the Russian Federation (1), hereinafter referred to as the PCA, entered into force on 1 December 1997. (2) Article 21(1) of the PCA provides that trade in certain steel products is governed by Title III of that Agreement with the exception of Article 15 thereof, and by the provisions of an agreement on quantitative arrangements. (3) For the years 1995-2006, trade in certain steel products was the subject of agreements between the Parties to the PCA. It is therefore appropriate to conclude a new agreement which takes account of the developments in the relationship between the Parties. (4) The Agreement should be approved, HAS DECIDED AS FOLLOWS: Article 1 1. The Agreement between the European Community and the Russian Federation on trade in certain steel products is hereby approved on behalf of the Community. 2. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement in order to bind the Community. Done at Luxembourg, 22 October 2007. For the Council The President J. SILVA (1) OJ L 327, 28.11.1997, p. 3.